Citation Nr: 9920054	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-34 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  The propriety of the initial rating assigned following 
the grant of service connection for dysfunction of the 
lumbosacral spine secondary to trauma, and the subsequent 
rating of 20 percent.

2.  The propriety of the initial rating assigned following 
the grant of service connection for dysfunction of the 
cervical spine secondary to trauma. 

3.  The propriety of the initial rating assigned following 
the grant of service connection for residuals of a left knee 
injury.

4.  The propriety of the initial rating assigned following 
the grant of service connection for residuals of a laceration 
of the forehead.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1974 to April 
1978.

In April 1997 the Board of Veterans' Appeals (Board) granted 
service connection for left knee injury residuals, for neck 
injury residuals, and for lumbar spine injury residuals.  In 
the decision, the Board also referred the issue of 
entitlement to service connection for a facial scar to the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) for appropriate 
consideration.  

This matter now comes before the Board from an April 1997 
rating decision of the RO which, based on the April 1997 
Board decision, granted initial ratings of 10 percent for 
residuals of a left knee injury, for dysfunction of the 
cervical spine secondary to trauma, and for dysfunction of 
the lumbosacral spine secondary to trauma.  In the April 1997 
rating decision, the RO also granted service connection for 
residuals of a laceration of the forehead, and assigned a 
noncompensable rating.  The record reflects that the veteran 
was notified of this rating decision by letter dated April 
23, 1997.

In September 1997 the veteran filed a notice of disagreement 
with the initial ratings assigned for all four service-
connected disabilities.  An October 1997 statement of the 
case included consideration of all four service-connected 
disabilities.  In a November 1997 substantive appeal (Form 
9), however, the veteran perfected his appeal only as to the 
following three issues:  residuals of a lumbar spine injury, 
residuals of a cervical spine injury, and residuals of a left 
knee injury.  In a March 1998 letter from the veteran's 
representative, it was noted that the veteran did not wish to 
claim an increased rating for the scar.  In a letter received 
on April 16, 1998, the representative indicated that the 
veteran now wished to claim an increased rating for the 
service-connected scar, indicating that he was entitled to a 
minimum of 10 percent.  The Board notes that since this 
letter from the representative was received within one year 
of the date from which the veteran was notified of the 
initial rating action, and construing this action in the 
light most favorable to the veteran, the Board will accept 
the April 1998 letter from the representative in lieu of a 
substantive appeal.  Hence, the Board finds that the veteran 
has perfected the appeal pertaining to residuals of 
lacerations of the forehead.  

In April 1999 the veteran testified at a videoconference 
hearing before the undersigned Member of the Board, in lieu 
of a personal hearing.  At the hearing, the veteran indicated 
that he would be submitting evidence on that day, pertaining 
only to the cervical spine and lumbosacral spine 
disabilities.  The Board notes that this evidence consists of 
VA medical center treatment records, a summary of leave used 
by the veteran,  and a treatment record from C. Dewayne 
Tackett, M.D.  The veteran also indicated that he did not 
waive initial review of the evidence by the RO.  Any 
pertinent evidence submitted by the veteran or representative 
which is accepted by the Board must be referred to the agency 
of original jurisdiction for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the veteran or representative.  38 C.F.R. 
§ 20.1304.  Hence, since the veteran has not waived review of 
this evidence by the RO, the issues pertaining to the 
service-connected cervical spine disability and lumbar spine 
disability must be remanded to the RO for consideration of 
this new evidence.  

The Board also notes that by rating action in May 1998, the 
RO granted a 20 percent rating for the veteran's service-
connected dysfunction of the lumbosacral spine secondary to 
trauma, effective from the date of the initial rating.  The 
veteran has continued this appeal.

As will be explained in the remand below, the veteran's 
claims have been recharacterized as the propriety of the 
initial ratings assigned following the grant of service 
connection.


REMAND

The Board finds the veteran's claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  VA, therefore, 
has a duty to assist him in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.159 (1998); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition, noting that a claim 
for an increased rating is a new claim.  The Court held that 
the distinction between an original rating and a claim for an 
increased rating was important in terms of determining the 
evidence that can be used to decide whether the original 
rating on appeal was in error.  The Court also noted that the 
rule, pertaining to claims for an increased rating, from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994)  ("Where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary importance.") is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice know as "staged 
ratings".  Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, the veteran is entitled to consideration of his 
claims pursuant to Fenderson.  Accordingly, the issues for 
appellate consideration are reflected on the first page of 
this decision in accordance with Fenderson.  

As to the service-connected left knee, in the June 1999 
informal hearing presentation, the veteran's representative 
reported that the veteran had complained of pain on use of 
the left knee and instability.  The representative noted that 
the veteran was evaluated as 10 percent disabled under 
Diagnostic Code 5257, and that in the April 1997 decision, 
the Board noted an entry of degenerative joint disease in the 
left knee in March 1995.  The representative cited a VA 
General Counsel opinion for the proposition that a veteran 
who has both arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  

By rating action in April 1997 the RO granted a 10 percent 
rating for residuals of a left knee injury, evaluated 
pursuant to the diagnostic code for degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  By rating action in 
May 1998, the RO continued the 10 percent rating for 
residuals of a left knee injury pursuant to the diagnostic 
code for subluxation or lateral instability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board notes 
that it is unclear as to why the veteran's service-connected 
residuals of a left knee injury have been considered under 
Diagnostic Code 5003 (degenerative arthritis) and Diagnostic 
Code 5257 (subluxation or instability), since there is no 
objective evidence of either.

A July 1994 x-ray of the left knee showed no evidence of 
arthritis.  A March 1995 VAMC treatment record revealed a 
notation that appears to show "DJD left knee".  On VA 
examination in August 1995 the veteran reported having a 
"knot" just below the left patella that was tender to touch 
and would catch at times.  Examination showed left knee range 
of motion to a full 130 degrees of flexion, and no 
subluxation was detected.  The diagnosis was post traumatic 
weakness of the left knee.  On VA examination in January 1998 
he reported left knee pain, and indicated that when he 
walked, his knee would buckle and he had instability.  
Examination showed that left knee range of motion was from 0 
to 90 degrees with increased pain at 90 degrees.  It was 
noted that x-rays in 1997 of the left knee showed a healed 
fracture of the left tibia and no other abnormalities noted.  
At the April 1999 videoconference hearing, he testified that 
his left knee would lock and give away.  He reported constant 
knee pain, and that his knee would crackle and pop.  He also 
reported having more knee problems with exertion.  He claimed 
that degenerative arthritis and degenerative joint disease of 
the left knee had been documented.

The Board notes that it currently appears that the veteran 
does not have degenerative joint disease (arthritis) in the 
left knee, as there are no x-rays documenting such pathology.  
Although the March 1995 treatment record notes degenerative 
joint disease of the left knee, there are no x-rays to 
support this notation.  Moreover, it is unclear whether the 
veteran has left knee instability; although he has reported 
having instability, there is no objective evidence of such.  
Hence, a medical examination is required to clarify the 
precise nature and severity of the veteran's service-
connected residuals of his left knee injury.  

Additionally, the Board notes that if on remand the RO 
obtains objective evidence of arthritis and instability in 
the left knee, then the RO's attention is directed to the two 
VA General Counsel opinions on point.  As indicated by the 
veteran's representative, in a July 1997 opinion, the VA 
General Counsel concluded that a claimant who had arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  
VAOPGCPREC 23-97.  In another opinion, in August 1998, the VA 
General Counsel concluded that for a knee disability rated 
under Diagnostic Code 5257, a separate rating for arthritis 
may, notwithstanding the July 1997 opinion, also be based on 
x-rays findings and on painful motion pursuant to 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98.  

As noted above, the issues of cervical and lumbar disability 
must be remanded for the RO to consider the new evidence 
submitted by the veteran.  The Board notes, however, that a 
preliminary review of the claims file shows that the veteran 
last underwent a VA examination of his service-connected 
disabilities in January 1998.  Subsequent to that 
examination, in April 1999, the veteran, accompanied by his 
representative, appeared and presented testimony at a 
videoconference hearing before a Member of the Board.  The 
veteran essentially testified that the VA had all of the 
medical evidence regarding his cervical spine.  He reported 
constant pain in the cervical spine, and pain on range of 
motion of the neck.  He indicated that he received ongoing 
treatment for his back when he had flare-ups.  He reported 
having muscle spasms in the low back, as well as numbness in 
both legs down to the feet.  He reported painful motion of 
the low back, and that he had bowel and bladder problems 
related to his low back.  He testified that he had many 
physical restrictions and had been forced to miss work due to 
his back.  Hence, it appears that he has testified to 
increased disability since the January 1998 VA examination.  

The Court has explained the necessary evidence required for a 
full evaluation of orthopedic disabilities.  In the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. §§ 4.40, 4.45 (1998).  The Court in DeLuca also 
stressed that, in evaluating disabilities of the joints, VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court has indicated 
that these determinations should be made by an examiner and 
should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  See DeLuca, supra, at 206.  
Because the VA examiner in 1998 did not undertake this 
analysis, and because the veteran has essentially indicated 
that he does experience functional loss due to pain, the 
matter must also be remanded for a new examination of the 
service-connected cervical spine, lumbar spine, and the left 
knee.  38 C.F.R. §§ 4.2, 19.9 (1998).

As to the service-connected residuals of a laceration of the 
forehead, the Board notes that the only identified residuals 
are two scars on the veteran's forehead, which the RO has 
rated under Diagnostic Code 7800.  Under this Code, a 
noncompensable rating is warranted for slight scarring of the 
head, face, or neck.  A 10 percent rating is warranted for 
moderate, disfiguring scars of the head, face, or neck.   38 
C.F.R. § 4.118, Diagnostic Code 7800.

On VA examination in 1998 the veteran's facial scars were 
found to be well-healed, and it was noted that he had no 
problems from these scars.  The actual pictures of the scars 
are blurred and indecipherable.  In April 1999 he testified 
that in cold weather the scar would turn dark purple and he 
felt self-conscious about them.  He also reported that the 
scars on his forehead were sometimes tender.

Hence, it is unclear, based upon the evidence of record, 
whether there are currently any objective manifestations of 
the veteran's service-connected scars.  Moreover, the Board 
is unable to determine if these scars are disfiguring.  The 
Court has held that when the medical evidence is inadequate, 
VA must supplement the record by seeking an advisory opinion 
or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Halstead v. Derwinski, 3 
Vet. App. 213 (1992).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all medical care providers 
(VA or non-VA) who have treated him for 
any of his service-connected disabilities 
since April 1999.  The RO should request 
that the veteran furnish signed 
authorizations for release of private 
medical records in connection with each 
non-VA source identified.  The RO should 
attempt to obtain any such private 
treatment records and any additional VA 
medical records, not already on file, 
which may exist, and incorporate them 
into the claims folder.  The Board also 
notes, as a preliminary matter, that the 
veteran has submitted evidence of sick 
leave from work.  He should be asked to 
submit any records he may have showing 
the reason for his time lost from work.  
Any additional evidence received should 
be associated with the claims folder. 

2.  The veteran should then be scheduled 
for special VA orthopedic and neurologic 
examinations to evaluate the nature and 
extent of his service-connected lumbar 
spine disability, cervical spine 
disability, and left knee disability.  
All indicated tests should be 
accomplished.  Before evaluating the 
veteran, the examiners should review the 
claims folder, including a copy of this 
Remand, and any evidence added to the 
record.  The examiners' reports should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  All tests and studies 
necessary to the determination of 
functional loss should be conducted, and 
all findings reported in detail.  The VA 
examiner should determine whether the 
veteran exhibits pain on movement, 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any pain on 
movement, weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when each extremity is used repeatedly 
over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  Each 
segment of the spine should be separately 
addressed by the examiners. As to the 
residuals of the veteran's left knee 
injury, the examiner should specifically 
determine whether the veteran has 
arthritis in the left knee, and whether 
there also is objective evidence of 
instability or subluxation.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

3.  The veteran should also be scheduled 
for a dermatological examination to 
assess the severity of his service-
connected facial scars, as residuals of a 
laceration to the forehead.  Prior to 
examining the veteran, the examiner 
should review the claims file.  The 
examiner should indicate whether the 
scars are tender and painful on objective 
demonstration, and should describe in 
detail the appearance of the scars.  The 
examiner should also comment on whether 
there is tissue loss or marked 
discoloration of the scars.  Clear 
photographs of the scars should also be 
obtained and associated with the claims 
folder.

4.  The RO should then review the remand 
orders and ensure that there has been 
full compliance with each order.  The RO 
should then review the claims as 
recharacterized above, and with 
consideration of whether "staged 
ratings" are appropriate.  Fenderson, 
supra.  The RO should also consider the 
veteran's claims pertaining to the 
lumbar spine, cervical spine, and left 
knee, with particular consideration of 
DeLuca, supra, and the provisions of 38 
C.F.R. §§ 4.40, 4.45.  The RO must also 
consider the evidence relating to the 
veteran's lumbosacral and cervical spine 
disorders which he submitted during his 
personal hearing without waiver of RO 
review.  If the claims remain denied, 
the veteran and his representative 
should be provided an appropriate 
supplemental statement of the case, 
pertaining to the issues as 
recharacterized, covering all the 
evidence added to the record and be 
given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


